Citation Nr: 1215646	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from August 1964 to August 1968, including service in Thailand during the Vietnam era.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2010, the Board remanded the matter for additional development and further development is needed.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for type 2 diabetes and for a prostate disability due to exposure to Agent Orange in Vietnam.  The Veteran stated that he had a stopover in Vietnam during a flight to Thailand in 1966.

The service personnel records show that Veteran was an Air Police Specialist and the he was at Ubon Air Base, Thailand, from January 1966 to January 1967.

VA records show treatment for type 2 diabetes.  The Veteran has also undergone prostate biopsies and been counseled regarding prostate cancer. 




Since the claim was last adjudicated by the RO, VA has recognized that Agent Orange was used on the perimeter of military bases in Thailand during the Vietnam era.  See M21-1MR, Part IV, Subpart ii, 2.C.10. q. 

Accordingly, the claims are REMANDED for the following action:

1.  Adjudicate the claims of service connection based on Agent Orange exposure in Thailand.  M21-1MR, Part IV, Subpart ii, 2.C.10. q. 

If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



